DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 1, 17, and 19, the limitation “a shell configured to mount the fan relative to the main printed circuit board” is not clear. It is not clear what kind of relationship present between shell and circuit board such that it is useful to mount the fan on the shell.
the limitation “a fan connected to…… at least one conductor” is unclear or indefinite.
See figure 6, a fan (35) is not connected to conductor (connector 27); PCB 31 connected conductor 27 and fan 35. Therefore, clarification is requires how fan is connected to conductor. 
 Clarification is required.
Referring to claims 2-16 and 18, claims 18-20 are rejected by the same reason applied to the rejection of claims 1 or 17.

Referring to claim 19, the limitation “a shell configured to mount the fan relative to the main printed circuit board” is not clear. It is not clear what kind of relationship present between shell and circuit board such that it is useful to mount the fan on the shell.
Clarification is required.

Referring to claim 20, claim 20 are rejected by the same reason applied to the rejection of claim 19.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. (US20180298920 hereinafter Hino) and Akihiro et al. (JP2013207161, hereinafter Akihiro).

 Referring to claim 1, Hino discloses a compact electronic device (figure 3a-3and 7) for wireless communication, comprising: 
a main printed circuit board (CB1 or CB2); 
a fan circuit board (an internal circuit board 14)
a fan (one of FM1-FM4) connected to the fan printed circuit board (14, see paragraph 0041) and to at least one conductor (7, see paragraph 0041) configured to provide at least one of control signals and power to a fan (Note: configured to language defines intended use); and 
a shell (3) configured to mount the fan relative to the main printed circuit board (a shell (3) intended as mount the one of the fan FM1-FM4 relative to the main printed circuit board; Note: configured to language defines intended use), the shell comprising walls forming a cavity (a wall around through hole 22, see paragraph 0059 states, “), the walls encapsulating the at least one conductor in the cavity (7 in 22, in see figure 7 and paragraph 0059 ) and

Hino fails to disclose one or more antennas configured for wireless communication; the walls encapsulating a connection between the at least one conductor and a fan printed circuit board.

Akihiro discloses the walls (wall of 15 including 30 or 40 or 50 or 60 in figure 3-6) encapsulating a connection between the at least one conductor (conductor 16a) and a fan printed circuit board (14 including conductor 16b).
It would have been obvious to a person of the ordinary skill in the before the effective filing date of the claimed invention was made to modify the compact electronic device of Hino to have the walls as taught by Akihiro to protect the connection from outer noise or other disturbance, and to improve signal integrity of connection by having high frequency shielded structure.

It would have been obvious to a person of the ordinary skill in the before the effective filing date of the claimed invention was made to modify the compact electronic device of Hino in view of Akihiro to have antenna, It is commonly known that antenna used for transmit and/or receive data or signals wirelessly between electronic components to communicate with each other.

Referring to claim 10, Hino in view of Akihiro disclose the compact electronic wireless device of claim 1, wherein the walls form a contiguous ring around the conductor (wall of 15 including 30 in figure 3 of Akihiro).

Referring to claim 11, Hino in view of Akihiro disclose the compact electronic wireless device of claim 1, wherein the conductor comprises a main printed circuit board connector fixed to the main printed circuit board, and the conductor is configured to mate with the fan printed circuit board connector (14 including conductor 16a mate with 16b of 13 in figures 3-6 of Akihiro).

Referring to claim 12, Hino in view of Akihiro disclose the compact electronic wireless device of claim 1, wherein the conductor comprises one or more wires encapsulated within the cavity (lead wires 7 in the cavity 22 in Hino).

Referring to claim 13, Hino in view of Akihiro disclose the compact electronic wireless device of claim 12, wherein the cavity being sized to receive slack in the one or more wires required for assembly of the compact electronic device (the cavity 22 being sized to receive one or more 7 in Hino).

Referring to claim 14, Hino in view of Akihiro disclose the compact electronic wireless device of claim 1, but fail to disclose wherein the wires connect to the main printed circuit board via a connector, the connector being encompassed in the cavity and be surrounded by the walls. 
It would have been obvious to a person of the ordinary skill in the before the effective filing date of the claimed invention was made to modify the compact electronic device of Hino in view of Akihiro to have connector at end of wires, It is commonly known that connector is used for mechanical snap fit connection between two electric component for electrical communication.


Referring to claim 17, Hino discloses a compact electronic device (figure 3a-3and 7) for wireless communication, comprising: 
providing a main printed circuit board (CB1 or CB2); 
(one of FM1-FM4) connected to a fan printed circuit board (14, see paragraph 0041) and to at least one conductor (7, see paragraph 0041) configured to provide at least one of control signals and power to a fan (Note: configured to language defines intended use); and 
providing a shell (3) configured to mount the fan relative to the main printed circuit board (a shell (3) intended as mount the one of the fan FM1-FM4 relative to the main printed circuit board; Note: configured to language defines intended use), the shell comprising walls forming a cavity (a wall around through hole 22, see paragraph 0059 states, “),
encapsulating the at least one conductor in the cavity within the walls of the shell (7 in 22, in see figure 7 and paragraph 0059).

Hino fails to disclose one or more antennas configured for wireless communication; the walls encapsulating a connection between the at least one conductor and a fan printed circuit board.

Akihiro discloses the walls (wall of 15 including 30 or 40 or 50 or 60 in figure 3-6) encapsulating a connection between the at least one conductor (conductor 16a) and a fan printed circuit board (14 including conductor 16b).

It would have been obvious to a person of the ordinary skill in the before the effective filing date of the claimed invention was made to modify the compact electronic device of Hino to have the walls as taught by Akihiro to protect connection from outer 
It would have been obvious to a person of the ordinary skill in the before the effective filing date of the claimed invention was made to modify the compact electronic device of Hino in view of Akihiro to have antenna, It is commonly known that antenna used for transmit and/or receive data or signals between electronic components wirelessly communicate   with each other.

Claims 3-5, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hino, Akihiro and further in view of Chuang et al. (US20140168908, hereinafter Chuang).
Referring to claim 3, Hino in view of Akihiro disclose the compact electronic wireless device of claim 2, but fail to disclose wherein the walls are electrically connected to a ground on the fan printed circuit board and to a ground on the main printed circuit board.
Chuang discloses wherein the walls are electrically connected to a ground on the fan printed circuit board and to a ground on the main printed circuit board (walls electrically connected a ground of the opposite circuit boards in figure 2). 
It would have been obvious to a person of the ordinary skill in the before the effective filing date of the claimed invention was made to modify the compact electronic device of Hino in view of Akihiro to have walls of shield member electrically connected to opposite circuit board as tight by Chuang in order to protect area within the walls from EMI as well as excessive current or short circuit.

Referring to claim 4, Hino in view of Akihiro disclose the compact electronic wireless device of claim 1, but fail to disclose wherein fan connection traces in the fan printed circuit board are shielded by a ground plane at a back of the fan printed circuit board.
Chuang discloses wherein fan connection traces in the fan printed circuit board are shielded by a ground plane at a back of the fan printed circuit board (conductive trace of board connected to components 222 shielded by ground plane connected to metal shield in figure 2). 
It would have been obvious to a person of the ordinary skill in the before the effective filing date of the claimed invention was made to modify the compact electronic device of Hino in view of Akihiro to have ground plane covering conductive traces in order to protect area within the walls from EMI as well as excessive current or short circuit.

Referring to claim 5, Hino in view of Akihiro disclose the compact electronic wireless device of claim 1, but fail to disclose wherein connection traces in the fan printed circuit board and in the main printed circuit board are each positioned between ground planes within the fan printed circuit board and the main printed circuit board respectively. 
Chuang discloses connection traces in the fan printed circuit board and in the main printed circuit board are each positioned between ground planes within the fan printed circuit board and the main printed circuit board respectively (conductive traces of  on opposite board connected to respective components 222 shielded by respective ground planes connected to metal shield in figure 2). 
It would have been obvious to a person of the ordinary skill in the before the effective filing date of the claimed invention was made to modify the compact electronic device of Hino in view of Akihiro to have ground planes covering conductive traces in order to protect area within the walls from EMI as well as excessive current or short circuit.

Referring to claim 16, Hino in view of Akihiro disclose the compact electronic wireless device of claim 1, but fail to disclose a fan carrier that holds the fan in place relative to the shell, the fan carrier covering a back of the fan printed circuit board to shield fan connection traces in the fan printed circuit board and to shield the cavity.

Chuang discloses a fan carrier that holds the fan in place relative to the shell, the fan carrier covering a back of the fan printed circuit board to shield fan connection traces in the fan printed circuit board and to shield the cavity (614 covering entire fan module underneath including bottom shield in figure 14D). 
It would have been obvious to a person of the ordinary skill in the before the effective filing date of the claimed invention was made to modify the compact electronic device of Hino in view of Akihiro to have fan carrier as taught by Chuang to protect components of fan module underneath.

Referring to claim 18, Hino in view of Akihiro disclose the compact electronic wireless device of claim 17, but fail to disclose further comprising electrically connecting the walls of the shell to a ground on a fan printed circuit board and to a ground on the main printed circuit board.
Chuang discloses electrically connecting the walls of the shell to a ground on a fan printed circuit board and to a ground on the main printed circuit board (walls electrically connected a ground of the opposite circuit boards in figure 2). 
It would have been obvious to a person of the ordinary skill in the before the effective filing date of the claimed invention was made to modify the compact electronic device of Hino in view of Akihiro to have walls of shield member electrically connected to opposite circuit board in order to protect area within the walls from EMI as well as excessive current or short circuit.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hino in view of Akihiro and further in view of Mira et al. (US20050061477).

Referring to claim 9, Hino in view of Akihiro disclose the compact electronic wireless device of claim 2, but fail to disclose wherein the shell comprises a heat sink, and the cavity adjoins fins of the heat sink.

Mira discloses wherein the shell comprises a heat sink, and the cavity adjoins fins of the heat sink (652 close to fin 334 in figure 3C). 
It would have been obvious to a person of the ordinary skill in the before the effective filing date of the claimed invention to modify the compact electronic device of Hino in view of Akihiro to have arrangement of heatsink and cavity as taught by Mira because this type of arrangement able to quickly remove or dissipate heat generated around or in the cavity.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. (US20180298920 hereinafter Hino), Akihiro et al. (JP2013207161A, hereinafter Akihiro), and Yoo et al. (US20130016484, hereinafter Yoo).

Referring to claim 19, Hino discloses a wireless access point (figures 1-7) for wireless communication, comprising: 
a main printed circuit board (CB1 or CB2); 
a fan module comprising a fan (one of FM1-FM4) and a fan circuit board (an internal circuit board 14) configured provide control signal to the fan (see paragraph 0041, Note: configured defines only intended use)
at least one conductor (7, see paragraph 0041 and 0059) connected to the fan circuit board (14) and configured to provide at least one of control signals and power to a fan (Note: configured to language defines intended use); and 
a shell (3) mounting the fan relative to the main printed circuit board (a shell (3) intended as mount the one of the fan FM1-FM4 relative to the main printed circuit board; Note: configured to language defines intended use), the shell comprising walls forming a cavity (a wall around through hole 22, see paragraph 0059 states, “), the walls encapsulating the at least one conductor in the cavity (7 in 22, in see figure 7 and paragraph 0059 ) and

Hino fails to disclose one or more antennas configured for wireless communication; the walls encapsulating a connection between the at least one conductor and a fan printed circuit board; the main printed circuit board proximate to at least one antenna.

Akihiro discloses the walls (wall of 15 including 30 or 40 or 50 or 60 in figure 3-6) encapsulating a connection between the at least one conductor (conductor 16a) and a fan printed circuit board (14 including conductor 16b).

It would have been obvious to a person of the ordinary skill in the before the effective filing date of the claimed invention was made to modify the wireless access point of Hino to have the walls as taught by Akihiro to protect connection from outer noise or other disturbance and improve signal integrity of connection by having high frequency shielded structure.
	
Yoo discloses one or more antennas (i2e in figure 4) configured for wireless communication; the main printed circuit board proximate to at least one antenna (18 close to 1124).
	
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wireless access point of Hino in view of Akihiro to have antenna as taught by Yoo, it is commonly known that antenna used for transmit and/or receive data or signals between electronic devices to communicate with each other.

Allowable Subject Matter
Claims 6-7, 15, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847